PER CURIAM.
The trial court terminated the parental rights of J.C., the father of J.M.T., pending adoption. At the time of the hearing, J.C. was in prison in Illinois and was indigent. As an indigent, J.C. is entitled to the preparation of a sufficiently complete record to permit proper appellate review. In this case, there is no record of the proceeding. There was no court reporter present, and as a consequence, there is no transcription of the hearing. Under these circumstances, there can be no meaningful appellate review. See W.T. v. K.F.Y., 59 So.3d 1216 (Fla. 5th DCA 2011). In addition, J.C. timely requested the appointment of counsel. As an indigent, he is entitled to counsel. See M.E.K. v. R.L.K, 921 So.2d 787, 791 (Fla. 5th DCA 2006). Accordingly, the matter is reversed and remanded for a new trial.
REVERSED and REMANDED for NEW TRIAL.
ORFINGER, C.J., JACOBUS, J., and HARRIS, C.M., Senior Judge, concur.